DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/22 has been entered.
Claims 3 and 9 were previously cancelled. Claims 1-2, 4-8 and 10-13 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hecht (US 2001/0006191, previously cited) in view of Zocca (“A statistical tool for Barcode misread analysis”, published in the 2007 IEEE Workshop on Automatic Identification Advanced Technologies, previously cited)1 and in further view of Kuwata (US 2014/0247376).2	Regarding claims 1, 7 and 13, Hecht teaches a method performed by an electronic device, of reading a barcode, electronic device for reading a barcode,3 and computer readable recording medium having recorded thereon a program for executing the method, the method, electronic device and computer readable medium comprising: 	obtaining an image by capturing an image of the barcode (paragraph 0044); 	determining a plurality of lines that cover a part of the barcode from the image (paragraph 0045); 	obtaining information about a distortion level of the barcode in a region adjacent to each of the plurality of lines (paragraph 0047); 	determining at least one line for reading the barcode from among the plurality of lines, based on the obtained information (paragraph 0052); and 	reading the barcode based on the determined at least one line (paragraph 0065).	Hecht does not explicitly teach each of the plurality of lines includes bars at both ends of the barcode;	a plurality of distortion levels respectively corresponding to the plurality of lines;	wherein the at least one line has a distortion level of a lowest value among the plurality of distortion levels; and	reading the barcode based on the determined at least one line with the distortion level of the lowest value.	Zocca teaches each of the plurality of lines includes bars at both ends of the barcode (last paragraph of Section I);	a plurality of distortion levels respectively corresponding to the plurality of lines (Section III-A);	wherein the at least one line has a distortion level of a lowest value among the plurality of distortion levels (Section III-A); and	reading the barcode based on the determined at least one line with the distortion level of the lowest value (Section III-A).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Hecht and Zocca, because such a combination reduces misreads of the barcode (Section I of Zocca).	Hecht in view of Zocca does not explicitly teach wherein the obtaining the information about the plurality of distortion levels respectively corresponding to the plurality of lines comprises:	determining geometrical image distortions and photometrical image distortions respectively corresponding to the plurality of lines; and	determining the plurality of distortion levels respectively corresponding to the plurality of lines based on the geometrical image distortions and photometrical image distortions.	Kuwata teaches wherein the obtaining the information about the plurality of distortion levels respectively corresponding to the plurality of lines comprises:	determining geometrical image distortions and photometrical image distortions respectively corresponding to the plurality of lines (paragraph 0040); and	determining the plurality of distortion levels respectively corresponding to the plurality of lines based on the geometrical image distortions and photometrical image distortions (paragraph 0042).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Hecht, Zocca and Kuwata, because such a combination aids in the operation of the barcode capture (paragraph 0004 of Kuwata).	Regarding claims 2 and 8, Hecht further teaches he information about the distortion level comprises information about a distortion level of the barcode in a region adjacent to each of the plurality of lines, based on at least one of distortion caused by lighting, distortion caused by blurring, distortion caused by image resolution, distortion caused by noise, or distortion caused by a curved surface (paragraph 0051).	Regarding claims 4 and 10, Hecht further teaches the obtaining of the image comprises obtaining a plurality of images by capturing images of the barcode, and a plurality of lines that cover a part of the barcode are determined from among the plurality of images and at least one line for reading the barcode is determined from among the determined plurality of lines (paragraph 0052).	Regarding claims 5 and 11, Hecht further teaches determining at least one weight value respectively corresponding to the at least one line determined for reading the barcode, based on the obtained information (paragraph 0052); 	determining at least one parameter indicating characteristics of the barcode, based on the at least one line determined to read the barcode (paragraph 0052); and 	reading the barcode by using a result of applying the at least one weight value to the at least one parameter (paragraph 0065).	Regarding claims 6 and 12, Hecht further teaches the weight value is determined to be inversely proportional to the distortion level of the barcode in a region adjacent to a line corresponding to the weight value among the plurality of lines (paragraph 0052).
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-8 and 10-13 have been considered but are moot in view of the new grounds of rejection. New reference Kuwata has been used to teach the newly added limitations. See above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Non-patent literature dated 4/26/22.
        2 In addition to the cited portions of each reference, please see also the associated figures.
        3 The processor and memory can be found in paragraphs 0041 and 0065, respectively.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.